Citation Nr: 1715672	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-16 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a lung/breathing disorder, to include as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to August 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

This matter, along with the issue of service connection for a low back condition, was before the Board in December 2013, when both issues were remanded for further development.

In a March 2014 rating decision, service connection for low back condition was granted.  This is a complete grant of the benefit sought with respect to the claim of service connection for a low back condition.  Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  As such, that matter is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2013, the Board remanded this matter to afford the Veteran a VA examination to determine the nature and etiology of any lung and/or breathing disease, to include previously diagnosed chronic obstructive pulmonary disorder (COPD) and emphysema.  

In January 2014, the Veteran was afforded a VA examination.  There, the Veteran was diagnosed with sleep apnea and other pulmonary insufficiency not otherwise classified.  The examiner concluded that the Veteran's claimed disability was less likely than not caused by or incurred in service.  As rationale, the examiner stated that the Veteran does not have interstitial lung disease or asbestosis as per pulmonary diagnostic tests.

The Board finds this opinion inadequate for several reasons.  First, the Veteran was diagnosed with several lung and/or breathing disabilities at the VA examination, namely sleep apnea and other pulmonary insufficiency not otherwise classified.  The examiner's sole rationale that the Veteran does not have interstitial lung disease or asbestosis, alone, is not a sufficient reason for concluding that those diagnosed disabilities are not related to service.  Second, as noted in the December 2013 remand, the Veteran has been diagnosed with both emphysema and COPD.  Indeed, private treatment records from Dr. K.S., M.D., note a diagnosis of COPD and VA treatment records note a diagnosis of emphysema.  See, e.g., December 2010 VA Treatment Record (noting diffuse emphysema); May 2010 Private Treatment Record (noting COPD, severe).  It appears that the examiner limited his consideration to whether the Veteran had interstitial lung disease or asbestosis.  However, the claim on appeal is whether service connection for a lung/breathing disorder, not simply interstitial lung disease or asbestosis, is warranted.  In the event that COPD or emphysema was not shown at the VA examination, the Board notes that service connection may be awarded for a disability which has resolved during or shortly before the Veteran's claim for service connection was filed.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

As the examiner, a PA-C, did not comment on the etiology of all diagnosed lung/breathing disabilities, the Board finds that substantial compliance with the past remand directives has not been achieved.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further, the examiner's sole rationale that the Veteran does not have any interstitial lung disease or asbestosis is not a sufficient rationale upon which to conclude that the Veteran's lung/breathing disabilities are not related to service, to include exposure to asbestos.  For those reasons, remand is necessary to obtain an adequate medical opinion that addresses the etiology of the Veteran's lung/breathing disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).

Given the complexity of the medical questions involved, an opinion from an appropriate specialist physician is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Request an opinion from an appropriate specialist physician.  The Veteran's VA claims folder should be made available to the physician for review in conjunction with the examination.

The physician should address the following:

Whether it is at least as likely as not (at least a 50 percent probability) that any diagnosed lung/breathing disability (to include COPD, emphysema, sleep apnea, and other pulmonary insufficiency not otherwise classified) is related to the Veteran's service, to include exposure to asbestos.

The physician must provide a complete rationale for any opinion set forth.  In addressing this matter the examiner should address the pertinent evidence in the service treatment records, post service medical records and examinations, as well as the lay evidence provided by the Veteran.

The Board notes that the physician's rationale cannot rely solely on the fact that the Veteran does not have interstitial lung disease or asbestosis as the basis for a negative etiological opinion.

2.  After undertaking any other development deemed appropriate, readjudicate the issues remaining on appeal. If the benefit sought is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

